IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                  June 10, 2015 Session

               STATE OF TENNESSEE v. CORTNEY R. LOGAN

                Appeal from the Criminal Court for Davidson County
                       No. 2009-C-2822     Seth Norman, Judge


                No. M2014-01687-CCA-R3-CD – Filed October 8, 2015


The Defendant-Appellant, Cortney R. Logan, and his co-defendant, Joseph Leon Jackson,
Jr., were indicted by the Davidson County Grand Jury for attempted first degree
premeditated murder in count 1 and employment of a firearm during the flight or escape
from the attempt to commit a dangerous felony in count 3. Although Logan was not
charged in count 2 of the indictment, Jackson was charged in count 2 with employing a
firearm during the attempt to commit a dangerous felony. Following a jury trial, Logan
was convicted as charged, and the trial court imposed mandatory consecutive sentences
of twenty-five years for the attempted first degree murder conviction and six years for the
employment of a firearm during the flight or escape conviction. On appeal, Logan
argues: (1) the trial court erred in allowing the State to present proof of his role in
Jackson‘s escape from custody in Mississippi to show Logan‘s motive and intent to
commit the offenses in Tennessee under a theory of criminal responsibility; (2) the
evidence is insufficient to sustain his convictions; and (3) his effective sentence of thirty-
one years is excessive. Upon review, we affirm Logan‘s convictions but remand the case
for entry of a corrected judgment showing a conviction for employment of a firearm
during the flight or escape from the attempt to commit a dangerous felony in count 3 and
either redacting the word ―Violent‖ and leaving the 100% release eligibility designation
or using the ―Special Conditions‖ section of the judgment form to specify that Logan
received a sentence of six years at one hundred percent release eligibility for his
conviction under Code section 39-17-1324(b)(4). In all other respects, the judgments of
the trial court are affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed
                 and Remanded for Entry of Corrected Judgment

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., and JOHN EVERETT WILLIAMS, J., joined.

Manuel B. Russ, Nashville, Tennessee, for the Defendant-Appellant, Cortney R. Logan.
Robert E. Cooper, Jr., Attorney General and Reporter; Brent C. Cherry, Senior Counsel;
Victor S. Johnson, III, District Attorney General; and John C. Zimmermann, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                       OPINION

       Trial. Sergeant Mark Chestnut, an officer with the Metropolitan Nashville Police
Department for the last twenty-four years, testified that his career ended the day he
initiated a traffic stop of Logan and was shot five times by Jackson, the co-defendant
passenger. On June 25, 2009, he stopped a rental car with a Georgia tag driven by Logan
because Logan was not wearing his seat belt. The stop occurred on Interstate 40 near the
Bellevue area just outside of Nashville. Sergeant Chestnut approached the car on the
passenger‘s side and asked Logan for his driver‘s license and either the registration
papers or the rental documents for the car. Logan provided his license and confirmed that
the car was a rental car but was unable to locate the rental papers for the vehicle. While
Sergeant Chestnut was talking to Logan, he observed another person sitting in the back
seat of Logan‘s vehicle. Because Sergeant Chestnut ―thought it was unusual‖ that a
person was sitting in the back seat when the front passenger seat was empty, he asked
Logan to step out of his vehicle. He then asked Logan about the car he was driving,
where he was coming from, and where he was going. Logan replied that he had rented
the car from the airport in Louisville, Kentucky, although he could not recall the rental
company. Logan claimed he was coming from Nashville, but he gestured that he had
come from a different direction. Logan also said he was going to a small community in
north Nashville known as Dodge City.

       Sergeant Chestnut noticed that Logan hesitated before answering nearly all of his
questions. Logan continued to provide evasive responses when he was asked about his
employment. After talking with Logan, Sergeant Chestnut spoke to the other occupant of
the car. Although Logan had said that his passenger‘s name was ―James Gibbs,‖ the
passenger told Sergeant Chestnut that his name was Joseph Jackson. The passenger was
unable to provide any identification. When Sergeant Chestnut observed one or two sets
of handcuffs on the floorboard of the car beneath Jackson‘s feet, he asked Jackson about
them but did not recall his answer. He also asked Jackson where they had been, and
Jackson replied, ―Louisiana.‖ He noted that Jackson‘s responses to his questions differed
from the responses given by Logan.

       After talking with Jackson, Sergeant Chestnut walked back to Logan. He asked
that Logan stand on the shoulder, near the right front bumper of his patrol car, while
Jackson remained in the back seat of the rental car. Sergeant Chestnut then returned to
                                           -2-
his patrol car and called for backup. Although he felt Logan and Jackson were involved
in ―some serious criminal activity,‖ he did not indicate this to the suspects. Sergeant
Chestnut called the Blue Lighting Operation Center (BLOC) to get national record checks
for Logan and Jackson, and while he was on the phone, Jackson exited the rental car and
walked to the front passenger window of his patrol car. When Sergeant Chestnut rolled
down the window, Jackson gave him a telephone number for his father, so that his father
could verify his identity, before returning to the rental car. A few moments later, while
Sergeant Chestnut was still on the phone with BLOC, he saw that Jackson had returned
and was standing near the front bumper of his patrol car.

       Sergeant Chestnut stated that Jackson approached and said ―something normal[.]‖
He then pulled the gun from his waistband and pointed at him, shooting him four times.
During the shooting, Logan was standing twelve or thirteen feet away from Jackson.
After he was shot, Sergeant Chestnut ―saw Mr. Jackson coming back toward [him].‖ He
thought, ―[Jackson‘s] coming back to kill me or make sure I‘m dead.‖ Sergeant Chestnut
was able to reverse his car away from Jackson and Logan, and observed them run back
toward their car and take off. Logan was driving when he and Jackson left the scene. As
soon as Sergeant Chestnut put his car in reverse, he relayed a message on his radio stating
that he had been shot, providing his location, and giving a description of the two suspects
and their vehicle.

       Sergeant Chestnut identified Jackson from a photograph entered into evidence and
stated that Jackson was wearing the same clothes in the photograph as the ones he was
wearing the day he was shot. He also identified Logan from another photograph and
observed that Logan was also wearing the same clothes in the photograph as the ones he
had on the day of the shooting. In addition, he identified a photograph of the inside of his
police car, which showed a silver revolver in the area between the front passenger seat
and the door. He confirmed that this revolver did not belong to him and that he had been
shot with ―a silver revolver.‖

        At this point during Sergeant Chestnut‘s testimony, the jury was excused, and the
trial court conducted a Rule 404(b) hearing in which four Mississippi witnesses and
Detective Norris Tarkington testified. At the conclusion of this hearing, the trial court
took the matter under advisement.

        The jury was brought back into the courtroom, and Sergeant Chestnut continued
his testimony in the presence of the jury. The State played a video/audio recording of the
traffic stop taken from equipment inside Sergeant Chestnut‘s patrol car. The recording
contained video and audio of the conversations Sergeant Chestnut had with Logan and
Jackson, although the audio portions of these conversations were difficult to hear because
                                            -3-
of road noise. Sergeant Chestnut returned to his patrol car, shut his door, and turned off
the audio portion of the recording in order to make phone calls to another officer and to
BLOC. During this time period, the recording showed Jackson leaning out of the rental
car, apparently communicating with Logan. A moment later, Jackson exited the rental
car, raised his hands, and motioned for permission to approach before walking up to the
passenger side of Sergeant‘s Chestnut‘s patrol car. Although there was no sound for this
portion of the recording, it showed Jackson returning to the rental car and getting in, even
though his door remained open. The recording then depicted Jackson exiting the rental
car a second time, again raising his hands, and approaching the passenger side of
Sergeant Chestnut‘s patrol car. The recording did not have audio at this point and did not
show Jackson shooting Sergeant Chestnut inside his patrol car, although this is the time
period when the shooting occurred. As Jackson returned to the passenger side of the
rental car, Logan turned and smiled at Sergeant Chestnut before quickly getting into the
driver‘s seat of the rental car. Jackson began walking toward Sergeant Chestnut‘s patrol
car a third time and then turned and ran to the rental car and climbed inside. Sergeant
Chestnut placed his car in reverse as Logan and Jackson drove away.

        Sergeant Chestnut acknowledged that when he activated his blue lights to initiate
the traffic stop, Logan immediately stopped his vehicle. He said he did not observe any
contraband on Logan‘s person and did not believe that Logan was armed when he exited
his vehicle. Sergeant Chestnut admitted that Logan did not move from the location
where he told him to stand until after Jackson shot him. He said Logan never tried to
distract him and never approached his car window to try to talk to him. Sergeant
Chestnut never observed Logan talking to Jackson during the traffic stop.

        William Morgan, an officer with Interdiction unit of the Metropolitan Nashville
Police Department, testified that he was working on June 25, 2009, and drove past
Sergeant Chestnut‘s stop of Logan and Jackson in order to stop a different vehicle.
Moments later, Sergeant Chestnut requested that Officer Morgan return to the location of
his stop for backup, and Officer Morgan headed in Sergeant Chestnut‘s direction. As
Officer Morgan was waiting for a red light, Sergeant Chestnut contacted him a second
time, informing him that he had been shot. Officer Morgan was the first officer to arrive
at the scene after the shooting. Sergeant Chestnut told him ―that the car that he stopped
had a Georgia tag‖ and that ―he had been shot four times with a revolver, a silver
handgun.‖ As Sergeant Chestnut was being treated and removed from his patrol car,
Officer Morgan found Logan‘s driver‘s license. He later replayed the recording of the
stop, got the tag number for Logan‘s rental car, and relayed this information over the
radio.



                                            -4-
       Matthew Dixon, a detective with the Specialized Investigation Division of the
Metropolitan Nashville Police Department, testified that his supervisor, Sergeant Duncan,
informed him that Sergeant Chestnut had been shot and gave him a description of
Logan‘s rental car. As Detective Dixon drove to the area where the shooting occurred, he
noticed a car matching the description of the suspects‘ vehicle. Detective Dixon
confirmed that the license tag of this vehicle matched the tag of the car involved in the
shooting. Shortly thereafter, Detective Dixon and Sergeant Duncan blocked Logan‘s car.
When Logan‘s vehicle stopped, more than ten police officers were present when Logan
and Jackson exited the car and were taken into custody. After Logan exited the driver‘s
side of the rental car, Detective Dixon recalled seeing two ammunition magazines and a
pair of gloves lying on the ground just outside the driver‘s side of the vehicle. He said
one of the officers had removed these two magazines from Logan‘s person. Detective
Dixon acknowledged that Logan did not resist arrest or assault any officers as he was
taken into custody.

        William Kirby, an officer with the Crime Scene section of the Metropolitan
Nashville Police Department, testified that he processed the scene where Logan‘s car was
stopped by Sergeant Duncan and Detective Dixon. Officers found a loaded FEG semi-
automatic pistol on top of the center console of Logan‘s car, several zip ties, and a holster
for this pistol in a green duffle bag in the backseat of the car. They also found a set of leg
shackles and handcuffs on the floorboard of the vehicle‘s backseat. The keys to these
shackles and handcuffs were found inside the car. In addition, officers found a receipt for
shoes that were purchased at Foot Action in Louisville, Kentucky, on June 24, 2009, as
well as a Walgreens receipt for the same date inside the car.

       At the conclusion of Officer Kirby‘s testimony, the jury was excused, and the trial
court ruled that the evidence of the offenses and acts committed by Logan in Mississippi
would be admitted because ―the probative value of the proof outweighs the prejudicial
value towards motive and intent[.]‖

        Norris Tarkington, a detective with the Metropolitan Nashville Police Department,
testified that he investigated Sergeant Chestnut‘s shooting. He described the accident
scene when he arrived and observed ―a handgun wedged between the seat and where the
door would have been closed.‖ Detective Tarkington identified a photograph showing
that the handgun, a silver revolver, had six shell casings inside the cylinder. He said only
five of the six bullets had fired because one had misfired. Of the five bullets that fired,
two bullets entered Sergeant Chestnut‘s body, two were stopped by his protective vest,
and one of the bullets went through the driver‘s side door. One of the bullets recovered
from Sergeant Chestnut‘s body and the two bullets recovered from his vest were sent to


                                             -5-
the Tennessee Bureau of Investigation crime laboratory for analysis, and testing showed
that all three bullets were fired from the same handgun, a Model 64 .38 revolver.

       Detective Tarkington‘s investigation revealed that Logan and Jackson had
originally come from Greenwood, Mississippi, where Jackson had escaped from custody
of the CCA Delta Correctional Institution. He said that Jackson was able to escape
during an eye examination at an optometrist‘s office in Greenwood at 8:00 a.m. on June
25, 2009, and that Sergeant Chestnut had stopped Logan and Jackson just outside of
Nashville at 12:55 p.m. that day. The distance between Greenwood, Mississippi, and the
location of the traffic stop in Tennessee was 324.17 miles, and the travel time for this trip
was five hours and eight minutes. Following the incident, Detective Tarkington travelled
to the Greenwood optometrist‘s office, where employees Margaret Davis and Ashley
Bowlin identified Logan from a photographic lineup as the man who helped Jackson
escape. Detective Tarkington also interviewed Sergeant Perry Jones and Sergeant
Chrissy Flowers, two correctional officers present during the escape, who also identified
Logan from a photographic lineup as the man who helped Jackson escape. Detective
Tarkington learned that the silver revolver used to shoot Sergeant Chestnut had been
stolen from one of the correctional officers during the escape. He also recovered a
cellular telephone during his investigation and learned that Logan and Jackson had been
communicating through text messages and phone calls during Jackson‘s incarceration,
even though Jackson was not allowed to possess or use a cellular phone.

       Detective Tarkington also discovered that the rental car driven by Logan the day
of the shooting had been rented by Logan‘s mother on the afternoon of June 24, 2009.
The receipt found inside Logan‘s car showed that a new pair of shoes had been purchased
on June 24, 2009, and officers determined that Jackson was wearing a new pair of shoes
when he was taken into custody. In addition, the Walgreens receipt found in Logan‘s car
showed that a card for cell phone minutes had been purchased for a temporary cellular
phone.

        Sergeant Chrissy Flowers, a corrections officer at the Delta Correctional Facility
in Greenwood, Mississippi, testified that she transported Jackson for his eye examination
at the optometrist‘s office on June 25, 2009, at 8:00 a.m. Although two other correctional
officers were present, Sergeant Flowers was the only officer armed, and she carried a .38
caliber revolver with a six-round capacity. Just after they arrived, Logan stepped inside
the office. Logan carried a green duffle bag on his arm and fired his first shot into the
ceiling as he screamed for everyone to get on the ground. At the time, Sergeant Lee
Robertson was with Jackson and a nurse in the first examination room. A second nurse
was sitting behind the desk, and Sergeant Flowers and Sergeant Jones were sitting in the
waiting room. Logan continued to scream and curse and demanded ―the keys.‖ He stood
                                             -6-
over Sergeant Flowers and threatened to shoot her in the head if she did not give him the
keys. When Logan held his gun to her head, Sergeant Flowers begged him not to kill her.
She said Logan‘s gun was a black nine millimeter. Initially, Sergeant Flowers and the
other two correctional officers believed that Logan was there to rob the optometrist‘s
office. They later realized that Logan wanted the keys to unlock Jackson‘s handcuffs and
leg shackles, and Sergeant Robertson threw the keys over the counter. Logan then
ordered Sergeant Flowers to uncuff Jackson. Although she was able to uncuff Jackson on
one side, she had difficulty releasing the other side. Jackson eventually got the keys from
her to uncuff himself. When Jackson saw Sergeant Flowers trying to use her cellular
phone to dial 9-1-1, he took it from her.

        Sergeant Flowers said that when Logan walked around to tell her he was going to
shoot her in the head, he saw that she had a gun. Logan began screaming at her to give
him the gun, and as she went for the gun, he screamed at her to let him see her hands.
She begged Logan to calm down, and Logan unsnapped her holster and removed her
revolver, which had been issued to her by the Delta Correctional Institution. She said
that at some point, Logan fired a second shot into the ceiling, and Jackson attempted to
calm Logan because he was ―screaming‖ and ―jumping around.‖ Sergeant Flowers said
Jackson changed into clothes from the green duffle bag Logan had brought with him.
Once Logan and Jackson left the office, Sergeant Jones called 9-1-1.

        Sergeant Flowers identified Logan at trial and from a photographic lineup as the
man who fired a shot into the air and put his gun to her head. She also identified Jackson
from a photographic lineup as the inmate who escaped on June 25, 2009. Finally, she
identified the silver revolver found in Sergeant Chestnut‘s vehicle as the weapon given to
her by the Delta Correctional Facility.

        Sergeant Perry Jones, another corrections officer at the Delta Correctional
Institute, testified that he escorted Jackson and another inmate to the optometrist‘s office
in Greenwood. He said both inmates were restrained with handcuffs, a waist belly chain,
hands secured to the waist, and leg irons. Sergeant Jones said the prison policy for off-
site excursions was that the inmates were not informed that they were going anywhere
and were simply placed in the van. He acknowledged that there were some employees
who knew when an inmate was scheduled to be taken off-site.

       Sergeant Jones stated that on June 25, 2009, they arrived at the optometrist‘s
office a few minutes before it opened. When the office employees arrived, Sergeant
Jones and the other officers unloaded Jackson and the other inmate and walked with them
through the back door of the clinic. Jackson was escorted to an examination room by
Sergeant Robertson, another officer. The other inmate was placed in a chair. Sergeant
                                            -7-
Jones sat on a bench in the middle of the office to observe what was happening, and
Sergeant Flowers was seated near the entry door. Almost immediately after they walked
inside, Logan entered the clinic. Sergeant Jones identified Logan at trial as the man who
entered the optometrist‘s office. Logan immediately fired a shot into the ceiling and told
everyone to get on the floor. Sergeant Jones described Logan‘s gun as a ―silver semi-
automatic handgun.‖ Logan demanded the keys, and the officers eventually realized that
Logan wanted the keys to unlock Jackson‘s handcuffs and leg shackles. Logan pointed
his gun at Sergeant Flowers‘s head and removed her gun from its holster.

        At that point, one of the nurses ran to the back of the office, and Logan told them
that if the nurse did not come back, he was going to ―blow [Sergeant Flowers‘s] head
off.‖ Sergeant Robertson, who had been in the back, retrieved the keys and threw them
onto the floor. Logan told Sergeant Flowers to remove Jackson‘s cuffs, and when she
was unable to remove all of them, Jackson took the keys and removed them himself
before changing into clothes from Logan‘s duffle bag. Logan fired a second shot inside
the clinic, and Jackson told Logan to calm down because he was screaming. After
changing clothes, Logan left the building, and Jackson followed him outside. Sergeant
Jones said that when Detective Tarkington showed him a photographic lineup
approximately two weeks after the incident, he identified Logan as the man who helped
Jackson escape.

       Ashley Bowlin, an employee at the optometrist‘s office, testified that she was
present when Jackson escaped from the clinic on June 25, 2009. Shortly after the officers
and inmates entered the office, Logan entered the office through the back door. When
Bowlin asked if she could help him, Logan raised a gun with his right hand, fired a shot,
and told everyone to get on the floor. Bowlin slid into her boss‘s office, and shut the
door. Logan began screaming at her to open the door, and when she finally opened it,
Logan put his gun in her face and told her he would ―blow [her] f[------] head off.‖
Logan returned a short time later, placed the gun in Bowlin‘s face again, and told her to
get off the phone. Bowlin replied that she was not on the phone because there was no
phone in that office. A short time later, Bowlin heard a second gunshot and was unsure
whether anyone had been injured. Finally, she heard Sergeant Jones ask if everyone was
okay. Bowlin said she was unable to get a good look at Logan because she was ―staring
down the barrel of a gun at the time.‖

       Margaret Davis, another employee at the optometrist‘s office, stated that she was
also present during the incident on June 25, 2009. When she arrived at work, she heard
something that sounded like a gunshot. As she approached to the door, Logan threw it
open, put a small silver semi-automatic handgun in her face, and told her to ―[g]et in the
building, B[----].‖ Logan screamed at her to get on the floor, and she complied. She saw
                                            -8-
that two correctional officers were also lying on the floor. Davis observed Logan pacing
and yelling and saw Jackson changing his clothes with handcuffs dangling from one
wrist. When Logan began screaming about the location of the other employee, Jackson
told Logan to calm down and to leave the building. Logan exited the clinic, and Jackson
followed him. Approximately two weeks after the June 25, 2009 incident, Davis
identified Logan from a photographic lineup presented by Detective Tarkington. She
also identified Logan at trial as the man who put the gun in her face. Davis said she had
―no doubt at all‖ and was ―positive‖ about her identification of Logan.

                                       ANALYSIS

        I. Evidence of Logan’s Involvement in Jackson’s Escape. Logan argues that
the trial court erred in allowing the State to present proof of his involvement in Jackson‘s
escape from custody in Mississippi, which occurred a few hours prior to the charged
offenses in Tennessee. He claims this evidence should not have been admitted under
Tennessee Rules of Evidence 403 or 404. We conclude that the trial court properly
admitted this proof under Rule 404(b).

       ―Generally, the admissibility of evidence rests within the trial court‘s sound
discretion, and the appellate court does not interfere with the exercise of that discretion
unless a clear abuse appears on the face of the record.‖ State v. Franklin, 308 S.W.3d
799, 809 (Tenn. 2010) (citing State v. Lewis, 235 S.W.3d 136, 141 (Tenn. 2007)). A trial
court is found to have abused its discretion when it ―applies an incorrect legal standard or
reaches a conclusion that is ‗illogical or unreasonable and causes an injustice to the party
complaining.‘‖ Lewis, 235 S.W.3d at 141 (quoting State v. Ruiz, 204 S.W.3d 772, 778
(Tenn. 2006)).

        The rules of evidence determine the admissibility of each piece of evidence.
Evidence is considered relevant if it has ―any tendency to make the existence of any fact
that is of consequence to the determination of the action more probable or less probable
than it would be without the evidence.‖ Tenn. R. Evid. 401. Evidence which is not
determined to be relevant is inadmissible. Tenn. R. Evid. 402. In addition, ―[a]lthough
relevant, evidence may be excluded if its probative value is substantially outweighed by
the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, waste of time, or needless presentation of cumulative
evidence.‖ Tenn. R. Evid. 403.

       Evidence of a defendant‘s character offered for the purpose of proving that he or



                                            -9-
she acted in conformity with that character is inadmissible. See Tenn. R. Evid. 404(a).
However, evidence of other crimes, wrongs, or bad acts may be admissible for other
purposes if this evidence satisfies the conditions in Rule 404(b).

      Rule 404(b) states:

      Other Crimes, Wrongs, or Acts. Evidence of other crimes, wrongs, or
      acts is not admissible to prove the character of a person in order to show
      action in conformity with the character trait. It may, however, be
      admissible for other purposes. The conditions which must be satisfied
      before allowing such evidence are:

      (1) The court upon request must hold a hearing outside the jury‘s presence;

      (2) The court must determine that a material issue exists other than conduct
      conforming with a character trait and must upon request state on the record
      the material issue, the ruling, and the reasons for admitting the evidence;

      (3) The court must find proof of the other crime, wrong, or act to be clear
      and convincing; and

      (4) The court must exclude the evidence if its probative value is outweighed
      by the danger of unfair prejudice.

Tenn. R. Evid. 404(b). Pursuant to the Advisory Commission Comment to Rule 404,
―evidence of other crimes should usually be excluded.‖ Tenn. R. Evid 404(b), Adv.
Comm‘n Cmt. However, in exceptional cases, ―where another crime is arguably relevant
to an issue other than the accused‘s character,‖ such as ―identity (including motive and
common scheme or plan), intent, or rebuttal of accident or mistake,‖ the evidence may be
admissible. Id.; see State v. Berry, 141 S.W.3d 549, 582 (Tenn. 2004) (stating that
evidence of other crimes, wrongs, or acts may be admissible if it establishes the
defendant‘s motive, intent, guilty knowledge, identity of the defendant, absence of
mistake or accident, a common scheme or plan, completion of the story, opportunity, and
preparation).

      ―Rule 404 was patterned in great measure on State v. Parton, 694 S.W.2d 299
(Tenn. 1985), wherein our supreme court ruled that evidence of other crimes is generally
inadmissible.‖ State v. McCary, 119 S.W.3d 226, 243 (Tenn. Crim. App. 2003). Rule
404 ―establish[es] that character evidence cannot be used to prove that a person has a
propensity to commit a crime.‖ Id. (citing Tenn. R. Evid. 404(b); State v. Adkisson, 899
S.W.2d 626, 645 (Tenn. Crim. App. 1994)). Trial courts have been encouraged to take a
                                          -10-
―‗restrictive approach‘ to 404(b) evidence because such proof ‗carries a significant
potential for unfairly influencing a jury.‘‖ State v. Jackson, 444 S.W.3d 554, 601 (Tenn.
2014) (quoting State v. Dotson, 254 S.W.3d 378, 387 (Tenn. 2008)). ―‗[T]he risk that a
jury will convict for crimes other than those charged–or that, uncertain of guilt, it will
convict anyway because a bad person deserves punishment—creates a prejudicial effect
that outweighs ordinary relevance.‘‖ Id. (quoting State v. Sexton, 368 S.W.3d 371, 403
(Tenn. 2012)). The more similar the conduct or act to the crime for which the defendant
is on trial, the greater the potential for a prejudicial result. State v. Rickman, 876 S.W.2d
824, 828 (Tenn. 1994); McCary, 119 S.W.3d at 243 (citing State v. Bordis, 905 S.W.2d
214, 232 (Tenn. Crim. App. 1995)).

        If a trial court does not substantially comply with the procedural requirements of
Rule 404(b), then this court will review the trial court‘s admissibility ruling de novo.
State v. Clark, 452 S.W.3d 268, 287 (Tenn. 2014). However, if a trial court substantially
complies with the rule‘s requirements, the court‘s ruling will not be overturned absent an
abuse of discretion. Id. (citing State v. Kiser, 284 S.W.3d 227, 288-89 (Tenn. 2009);
State v. DuBose, 953 S.W.2d 649, 652 (Tenn. 1997)). This court will find an abuse of
discretion ―only when the trial court applied incorrect legal standards, reached an
illogical conclusion, based its decision on a clearly erroneous assessment of the evidence,
or employed reasoning that causes an injustice to the complaining party.‖ State v.
Banks, 271 S.W.3d 90, 116 (Tenn. 2008) (citing Konvalinka v. Chattanooga–Hamilton
Cnty. Hosp. Auth., 249 S.W.3d 346, 358 (Tenn. 2008)).

       In Logan‘s case, a jury-out hearing regarding the admissibility of the Mississippi
evidence was held partway through Sergeant Chestnut‘s testimony at trial. During this
Rule 404(b) hearing, Sergeant Flowers, Sergeant Jones, Margaret Davis, Ashley Bowlin,
and Detective Tarkington testified, providing substantially the same testimony that they
later provided at trial. At the conclusion of this testimony, the State argued that this
evidence was admissible because it was probative of whether Logan shared motive,
intent, and guilty knowledge with Jackson at the time that Jackson shot Sergeant
Chestnut. It noted that Logan rented a car in Louisville, purchased clothing for Jackson,
and drove to Greenwood, Mississippi. After entering the optometrist‘s office in
Greenwood, Logan threatened to kill several people, placed his gun to people‘s heads,
and stole a correctional officer‘s revolver before helping Jackson escape from custody.
Jackson later used the stolen revolver to shoot Sergeant Chestnut four times. The State
asserted that the video recording of the stop, which the jury had not yet seen, showed
Logan smiling at Sergeant Chestnut after the shooting occurred. It argued that Jackson‘s
act of shooting Sergeant Chestnut in Tennessee was merely a continuation of the crimes
committed by Logan in Mississippi. It also asserted that Jackson and Logan were


                                            -11-
working together at the time of the offenses in Tennessee to ensure that they both avoided
apprehension.

       Defense counsel responded that the probative value of this evidence was
substantially outweighed by the danger of unfair prejudice. He noted that half of the
witnesses who testified during the Rule 404(b) hearing cried during their testimony,
which was extremely prejudicial to Logan‘s case. Defense counsel argued that although
the State claimed Logan and Jackson shared the same intent, Sergeant Chestnut‘s
testimony established that Logan complied with his requests and stayed in the area in
which he was directed to stand until Jackson fired the shots. Finally, defense counsel
argued that while the State would not be hampered in presenting its case if the
Mississippi evidence was not admitted, Logan would be substantially prejudiced if the
evidence regarding these unrelated crimes, wrongs, or acts in Mississippi was admitted.

        At the conclusion of the hearing, the trial court took the matter under advisement
because it had not heard all the proof from Sergeant Chestnut and other witnesses that
could affect the admissibility of the Rule 404(b) evidence. After hearing the rest of
Sergeant Chestnut‘s testimony at trial, as well as the testimony from several other
Tennessee officers, the court made the following ruling, outside the presence of the jury,
regarding the admissibility of the Rule 404(b) evidence: ―The Court is of the opinion that
the probative value of the proof outweighs the prejudicial value towards motive and
intent in this matter so [t]he Court will allow that.‖

       First, Logan contends that the trial court should have excluded the evidence
regarding his acts in Mississippi because the probative value of the testimony was
―substantially outweighed‖ by the danger of unfair prejudice under Rule 403. He claims
that this proof, which highlighted his violent behavior and his use of a weapon in
Mississippi, had ―an extremely prejudicial and detrimental effect not merely on his
efforts to defend himself, but more centrally on his ability to receive a fair trial.‖
Although Logan argues that the trial court should have excluded this evidence under Rule
403, we conclude that the trial court properly applied the more stringent standard of Rule
404(b) because the evidence at issue reflected upon Logan‘s character. State v. James, 81
S.W.3d 751, 758 (Tenn. 2002) (citing DuBose, 953 S.W.2d at 655); see also W. Mark
Ward, Tennessee Criminal Trial Practice, Evidence—Proof of other crimes by defendant,
§ 22:24 (noting that the standard in Rule 404(b) is ―weighted more toward exclusion than
Rule 403‖).

       Second, Logan argues that even if Rule 404(b) is the appropriate standard, the trial
court failed to fully comply with the procedure outlined in that rule. He claims the trial
court failed to determine that a material issue existed other than conduct conforming with
                                           -12-
a character trait and failed to state on the record the material issue, the ruling, and the
reasons for admitting the evidence. Logan claims that the trial court‘s sparse ruling failed
to explain how testimony from the Mississippi witnesses established his motive or intent
to commit the Tennessee offenses or how the probative value of this evidence
outweighed the danger of unfair prejudice to him.

        Despite Logan‘s arguments to the contrary, the record shows that the trial court
substantially complied with Rule 404(b)‘s procedural requirements. The trial court
conducted a hearing regarding the admissibility of this evidence outside the presence of
the jury. Although the record shows that defense counsel did not specifically ask the
court to state the material issue, the ruling, and the reasons for admitting the evidence, the
court did all of these things. The court determined that a material issue existed other than
conduct conforming with a character trait, namely that the evidence regarding Logan‘s
role in the Mississippi offenses established his motive and intent to commit the crimes in
Tennessee. Although the court did not find proof of the other crimes, wrongs, or acts in
Mississippi to be clear and convincing, this requirement is met because the testimony
from multiple eyewitnesses overwhelmingly identified Logan as the individual who
committed these acts in Mississippi, and Logan never challenged these identifications.
See Clark, 452 S.W.3d at 291 (holding that although the trial court did not expressly state
that the evidence of the defendant‘s pornography use was ―clear and convincing,‖ this
procedural requirement was met because the defendant admitted using pornography
throughout the investigation and trial); State v. Ray Anthony Nelson, No. 03C01-9706-
CR-00197, 1998 WL 694971, at *8-9 (Tenn. Crim. App., Knoxville, Sept. 9, 1998)
(stating that the trial court substantially complied with Rule 404(b) when it met all the
requirements of the rule except the need to make a clear and convincing evidence
determination and the record established that there was ―no real question‖ that the alleged
events occurred); see also State v. Jones, 450 S.W.3d 866, 892 (Tenn. 2014) (The clear
and convincing evidence standard mandates that there be no serious or substantial doubt
about the correctness of the conclusions drawn from the evidence.). The trial court also
held that it was admitting the evidence from the Mississippi witnesses because the
probative value of this proof was not outweighed by the danger of unfair prejudice.
Accordingly, we conclude that the trial court substantially complied with the procedure in
Rule 404(b).

       Third, Logan argues that evidence regarding his Mississippi crimes does not create
the requisite intent to commit further offenses to avoid detection or capture. See W.
Mark Ward, Tennessee Criminal Trial Practice § 22:24 (2014-2015 ed.) (―[T]he ‗intent‘
exception [to Rule 404(b)] should not allow the introduction of other crimes simply to
allow the state to prove the applicable mens rea.‖); State v. Benjamin Gunn, No. W2013-
02006-CCA-R3-CD, 2015 WL 847431, at *4 (Tenn. Crim. App. Jan. 30, 2015) (―‗The
                                            -13-
conclusion that a defendant had the specific intent to commit the crime charged on a
specific day and time because he or she committed a similar crime on another day and
time requires an inference that the defendant has the propensity to commit the crime on
trial which is precisely what is condemned by the Rule.‘‖ (quoting W. Mark Ward,
Tennessee Criminal Trial Practice § 22:24 (2014-2015 ed.)). Logan asserts that his
involvement in Jackson‘s escape from custody in Mississippi ―cannot be used to infer
that he then had the intent to assist in the shooting of Sergeant Chestnut‖ in Tennessee.

        Here, the trial court found the material issues that existed, other than conduct
conforming to a character trait, were Logan‘s intent and motive to commit the crimes in
Tennessee. At trial, the State argued that Logan was criminally responsible for the
offenses of attempted first degree murder and employment of a firearm during flight or
escape. Consequently, the State was required to prove that Logan had the intent required
for criminal responsibility. An individual is criminally responsible for the conduct of
another person if, ―[a]cting with intent to promote or assist the commission of the
offense, or to benefit in the proceeds or results of the offense, the person solicits, directs,
aids, or attempts to aid another person to commit the offense[.]‖ T.C.A. § 39-11-402(2).
Therefore, criminal responsibility for the actions of another person ―requires that a
defendant act with a culpable mental state, specifically, the ‗intent to promote or assist
the commission of the offense or to benefit in the proceeds or results of the offense.‘‖
State v. Carson, 950 S.W.2d 951, 954 (Tenn. 1997) (quoting T.C.A. ' 39-11-402(2)). ―A
person acts with intent as to the nature or result of conduct when it is that person‘s
conscious objective or desire to engage in the conduct or cause the result.‖ Id. (citing
T.C.A. ' 39-11-302(a); State v. Maxey, 898 S.W.2d 756, 757 (Tenn. Crim. App. 1994)).
While we agree that a prior unconnected crime would likely prove nothing more than
Logan‘s propensity to commit the charged crimes, the record shows the Mississippi
crimes precipitated the Tennessee crimes. See W. Mark Ward, Tennessee Criminal Trial
Practice § 22:24 (2014-2015 ed.) (―[W]hen the state proposes to offer proof of prior
crimes to show intent, . . . the state should be able to demonstrate that the prior crime is
―connected‖ to the present crime in some unique way such that it has probative value on
the issue of intent apart from any inference that defendant simply has the propensity to
commit that type of offense.‖). Logan facilitated Jackson‘s escape, stole the revolver that
Jackson later used to shoot Sergeant Chestnut, and drove Jackson away from the scene of
the shooting. At the time that Logan committed these acts, he and Jackson shared the
common goal of avoiding apprehension in Tennessee. Based on the evidence presented
at trial, a rational jury could have found that Logan, acting with the intent to assist
Jackson in the commission of the offenses or acting with the intent to benefit in the
results of the offenses, aided Jackson in committing the charged offenses in Tennessee.



                                             -14-
        We also agree with the trial court that the Mississippi crimes established Logan‘s
motive to commit the crimes in Tennessee. ―Motive is a relevant circumstantial fact that
refers to why a defendant did what he did.‖ State v. Thacker, 164 S.W.3d 208, 240
(Tenn. 2005). Proof of motive ―is often pertinent as the basis to infer that the act was
committed, to prove requisite mental state, or to prove the identity of the actor.‖ Id.
(citation omitted). During cross-examination of the State‘s witnesses, the defense
intimated that Logan had complied with Sergeant Chestnut‘s requests and had played no
role in Sergeant Chestnut‘s shooting, which placed Logan‘s motive and intent at issue.
Based on the aforementioned analysis, we conclude the evidence of the Mississippi
crimes established Logan‘s motive to aid Jackson in committing the charged offenses in
Tennessee to avoid apprehension. See id. Moreover, the admission of the Rule 404(b)
evidence was necessary because the remaining evidence at trial did not conclusively
establish Logan‘s motive and intent to commit the offenses in Tennessee. Jones, 450
S.W.3d at 892 (citing White v. State, 533 S.W.2d 735, 739 (Tenn. Crim. App. 1975)).

       To buttress his argument as to the inadmissibility of this evidence, Logan also
claims that this evidence failed to demonstrate a common scheme or plan between the
escape in Mississippi and the shooting of Sergeant Chestnut in Tennessee. We disagree.
The Mississippi crimes were a part of the same transaction and were so logically
connected to the offenses in Tennessee that the proof of the Mississippi crimes tended to
prove the crimes in Tennessee and/or was necessary to prove the crimes in Tennessee.
See T.P.I.—Crim. 42.10 Evidence of other crimes; see also Carroll v. State, 370 S.W.2d
523, 529 (Tenn. 1963) (―‗[Evidence of other crimes] is also admissible, where the crime
charged is a part of a plan or system of criminal action, to offer evidence of other crimes
near to it in time and of similar character, to show the knowledge and intent of the
accused, and that the crime with which he is charged was not the result of accident or
inadvertence.‘‖ (quoting Mays v. State, 238 S.W. 1096, 1103 (Tenn. 1921))); Simmons v.
State, 483 S.W.2d 590, 594 (Tenn. Crim. App. 1972) (―‗Evidence of another offense is
also relevant and admissible where the two crimes are logically related or connected, so
that proof of the other tends, or is necessary, to prove the one charged, or is necessary to
a complete account thereof, as where they are so inseparable as to constitute but one
transaction or crime, or where the extraneous crime forms part of a chain of
circumstantial evidence of guilt of the crime charged.‘‖ (quoting Vol. 22A C.J.S.
Criminal Law § 683)). The offenses in Mississippi and Tennessee occurred only five
hours apart and took place in adjoining states. Other than the time it took Logan and
Jackson to drive from Mississippi to Tennessee, there was no break between when the
crimes occurred in Mississippi and when the crimes occurred in Tennessee. As we noted,
the Mississippi crimes created the need for Logan and Jackson to commit the Tennessee
crimes to avoid apprehension. Consequently, we conclude that the Mississippi evidence
not only established Logan‘s intent and motive to commit the crimes in Tennessee but
                                            -15-
also showed a common scheme or plan between the offenses in Mississippi and
Tennessee.

        Finally, Logan argues that the trial court erred in admitting the Mississippi
evidence because the probative value of this proof was outweighed by the danger of
unfair prejudice. He claims that the offenses in Mississippi were unrelated to the
offenses in Tennessee because they were committed in separate states and were
committed hours apart. He also asserts that while he was the primary actor in the escape
in Mississippi, Jackson was the primary actor in the shooting of Sergeant Chestnut in
Tennessee. In addition, Logan argues that the State never demonstrated how the
evidence of the escape in Mississippi enlightened the jury as to his intent or motive to
assist in the shooting of Sergeant Chestnut in Tennessee. In light of the prejudicial nature
of this evidence, he claims the trial court should have ruled the evidence inadmissible or
should have limited the witnesses‘ testimony to the fact that an escape occurred, rather
than ―permitting in depth and disturbing testimony‖ regarding his conduct during the
escape.

        Because the trial court substantially complied with the procedural requirements of
Rule 404(b), we must review the trial court‘s decision to admit this evidence for an abuse
of discretion. The balancing test in Rule 404(b)(4) requires that evidence of another
crime, wrong, or act be excluded if the probative value of the evidence is outweighed by
the danger of unfair prejudice. ―Unfair prejudice‖ has been defined as ―‗[a]n undue
tendency to suggest decision on an improper basis, commonly, though not necessarily, an
emotional one.‘‖ DuBose, 953 S.W.2d at 654 (quoting State v. Banks, 564 S.W.2d 947,
951 (Tenn. 1978)). The trial court is required to weigh the concerns of unfair prejudice
against the probative value of the evidence in issue, which necessarily depends on the
need for the evidence in light of the issues at trial and the other proof available to the
State. Jones, 450 S.W.3d at 894-95 (citing State v. Burchfield, 664 S.W.2d 284, 287
(Tenn. 1984)). The evidence regarding the Mississippi crimes had significant probative
value because it established Logan‘s intent and motive to commit the crimes in
Tennessee under a theory of criminal responsibility and established a common scheme or
plan. This evidence established that Logan helped Jackson escape from custody in
Mississippi, that the revolver Logan stole from Sergeant Flowers in Mississippi was used
by Jackson to shoot Sergeant Chestnut in Tennessee, and that both Logan and Jackson
had an interest in avoiding capture based on the events that occurred in Mississippi.
Although the evidence of Logan‘s involvement in the Mississippi crimes was prejudicial,
admission of this proof was necessary in order for the jury to determine whether Logan
had the intent required for criminal responsibility. For these reasons, we conclude that
the trial court did not abuse its discretion in admitting the Mississippi evidence after


                                            -16-
determining that the probative value of this evidence was not outweighed by the danger
of unfair prejudice.

       II. Sufficiency of the Evidence. Logan argues that the evidence presented at trial
is insufficient to sustain his convictions for attempted first degree premeditated murder
and employment of a firearm during the flight or escape from the attempt to commit a
dangerous felony. He claims the State failed to establish that he was criminally
responsible for Jackson‘s conduct beyond a reasonable doubt, asserting there was no
evidence that he associated himself with the venture, acted with knowledge that the
offense was to be committed, or shared in the criminal intent to commit the shooting of
Sergeant Chestnut. We conclude that the evidence is sufficient to support his
convictions.

        ―Because a verdict of guilt removes the presumption of innocence and raises a
presumption of guilt, the criminal defendant bears the burden on appeal of showing that
the evidence was legally insufficient to sustain a guilty verdict.‖ State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009) (citing State v. Evans, 838 S.W.2d 185, 191 (Tenn.
1992)). When this court evaluates the sufficiency of the evidence on appeal, the State is
entitled to the strongest legitimate view of the evidence and all reasonable inferences that
may be drawn from that evidence. State v. Davis, 354 S.W.3d 718, 729 (Tenn. 2011)
(citing State v. Majors, 318 S.W.3d 850, 857 (Tenn. 2010)). When a defendant
challenges the sufficiency of the evidence, the standard of review applied by this court is
―whether ‗any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.‘‖ State v. Parker, 350 S.W.3d 883, 903 (Tenn. 2011)
(quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Similarly, Rule 13(e) of the
Tennessee Rules of Appellate Procedure states, ―Findings of guilt in criminal actions
whether by the trial court or jury shall be set aside if the evidence is insufficient to
support the finding by the trier of fact of guilt beyond a reasonable doubt.‖

       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Sutton, 166 S.W.3d 686,
691 (Tenn. 2005); State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998). The standard of
review for sufficiency of the evidence ―‗is the same whether the conviction is based upon
direct or circumstantial evidence.‘‖ State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting Hanson, 279 S.W.3d at 275). The jury as the trier of fact must evaluate the
credibility of the witnesses, determine the weight given to witnesses‘ testimony, and
reconcile all conflicts in the evidence. State v. Campbell, 245 S.W.3d 331, 335 (Tenn.
2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978)). Moreover,
the jury determines the weight to be given to circumstantial evidence and the inferences
to be drawn from this evidence, and the extent to which the circumstances are consistent

                                            -17-
with guilt and inconsistent with innocence are questions primarily for the jury. Dorantes,
331 S.W.3d at 379 (citing State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006)). When
considering the sufficiency of the evidence, this court shall not substitute its inferences
for those drawn by the trier of fact. Id.

       Pursuant to State v. Dickson, 413 S.W.3d 735, 744 (Tenn. 2013), we must
consider the following issues in determining whether the evidence is sufficient to sustain
Logan‘s conviction for attempted first degree premeditated murder: (1) whether Logan
was criminally responsible for the acts of Jackson because Logan promoted or assisted in
the commission of the offense, or benefitted in the proceeds or results of the offense
pursuant to Tennessee Code Annotated section 39-11-402(2); (2) whether Jackson
intended to kill Sergeant Chestnut and took a ―substantial step‖ toward the offense for the
purposes of the criminal attempt statute in Tennessee Code Annotated section 39-12-
101(a)(3); and (3) whether Jackson acted with sufficient premeditation in his attempt to
kill Sergeant Chestnut within the meaning of Tennessee Code Annotated section 39-13-
202(a)(1). Because our analysis of issue (1) is the most involved, we will consider issues
(2) and (3) before considering whether Logan was criminally responsible for Jackson‘s
conduct in shooting Sergeant Chestnut.

        First, we will first consider whether Jackson intended to kill Sergeant Chestnut
and whether he took a ―substantial step‖ toward the commission of this offense pursuant
to the criminal attempt statute. As relevant in this case, a person commits criminal
attempt who, acting with the kind of culpability otherwise required for the offense,
―[a]cts with intent to complete a course of action or cause a result that would constitute
the offense, under the circumstances surrounding the conduct as the person believes them
to be, and the conduct constitutes a substantial step toward the commission of the
offense.‖ T.C.A. ' 39-12-101(a)(3); see Dickson, 413 S.W.3d at 745. ―Conduct does not
constitute a substantial step . . . unless the person‘s entire course of action is
corroborative of the intent to commit the offense.‖ T.C.A. ' 39-12-101(b). ―[T]he
question of whether a defendant has taken a substantial step toward the commission of a
crime sufficient to support a conviction for criminal attempt is necessarily a heavily
fact-intensive inquiry determined by the specific circumstances shown in each individual
case[.]‖ Davis, 354 S.W.3d at 733.

       The evidence shows that Jackson acted with the intent to complete a course of
action that would constitute the criminal offense. During the traffic stop, Jackson
obtained the loaded revolver that Logan had stolen from the correctional officer in
Mississippi. He exited the rental car, walked over to the patrol car, and made a short
statement to Sergeant Chestnut before shooting him four times at close range. The
evidence also establishes that Jackson took a ―substantial step‖ toward the commission of
                                           -18-
attempted first degree murder. A jury may determine that an actor has taken a
―substantial step‖ toward committing a crime if the actor possesses materials to be used
in the commission of the crime at the scene of the crime:

       ―[W]hen an actor possesses materials to be used in the commission of a
       crime, at or near the scene of the crime, and where the possession of those
       materials can serve no lawful purpose of the actor under the circumstances,
       the jury is entitled, but not required, to find that the actor has taken a
       ‗substantial step‘ toward the commission of the crime if such action is
       strongly corroborative of the actor‘s overall criminal purpose.‖

Dickson, 413 S.W.3d at 745 (quoting State v. Reeves, 916 S.W.2d 909, 914 (Tenn.
1996)). The evidence shows that Jackson obtained the stolen revolver for the purpose of
shooting Sergeant Chestnut to avoid apprehension. Jackson‘s conduct in carrying the
loaded revolver and firing it several times at the officer was corroborative of his intent to
kill Sergeant Chestnut. Consequently, a rational jury could have found, based on the
circumstantial evidence presented, that Jackson took a ―substantial step‖ toward
committing the crime of attempted first degree murder.

       Next, we must consider whether there is sufficient evidence that Jackson acted
with premeditation in firing upon Sergeant Chestnut. Because Jackson was the shooter in
this case, we must consider Jackson‘s conduct in determining whether there is sufficient
proof of premeditation to support Logan‘s conviction for attempted first degree
premeditated murder. See id. at 746 (citing Howard, 30 S.W.3d at 275-77 (noting that
because the defendant was not accused of firing the gun that killed the victim, the State
was required to prove that the defendant was criminally responsible for the premeditated
murder based upon the shooter‘s conduct)).

        First degree murder is the premeditated and intentional killing of another person.
T.C.A. ' 39-13-202(a)(1). Premeditation is defined as ―an act done after the exercise of
reflection and judgment.‖ Id. ' 39-13-202(d). This section further defines premeditation:

       ―Premeditation‖ means that the intent to kill must have been formed prior
       to the act itself. It is not necessary that the purpose to kill pre-exist in the
       mind of the accused for any definite period of time. The mental state of the
       accused at the time the accused allegedly decided to kill must be carefully
       considered in order to determine whether the accused was sufficiently free
       from excitement and passion as to be capable of premeditation.



                                            -19-
Id. The existence of premeditation is a question of fact for the jury to determine and may
be inferred from the circumstances surrounding the offense. State v. Young, 196 S.W.3d
85, 108 (Tenn. 2006) (citing State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997)); State v.
Suttles, 30 S.W.3d 252, 261 (Tenn. 2000). Factors that may support the existence of
premeditation include, but are not limited to, the use of a deadly weapon upon an
unarmed victim, the particular cruelty of the killing, the infliction of multiple wounds,
declarations by the defendant of an intent to kill, lack of provocation by the victim,
failure to aid or assist the victim, evidence of procurement of a weapon, preparations
before the killing for concealment of the crime, calmness immediately after the killing,
and destruction and secretion of evidence of the killing. Kiser, 284 S.W.3d at 268; State
v. Leach, 148 S.W.3d 42, 53-54 (Tenn. 2004); State v. Davidson, 121 S.W.3d 600, 615
(Tenn. 2003); Bland, 958 S.W.2d at 660. In addition, a jury may infer premeditation
from any planning activity by the defendant before the killing, from evidence concerning
the defendant‘s motive, and from proof regarding the nature of the killing. Bordis, 905
S.W.2d at 222 (citation omitted).

       At the time of the traffic stop, Jackson had just escaped from custody in
Mississippi and did not wish to be apprehended. Because Jackson obtained a loaded
handgun and placed it on his person prior to the shooting, a rational jury could have
found that Jackson planned to use the weapon against the officer. After shooting
Sergeant Chestnut several times and inflicting multiple injuries, Jackson appeared calm in
the video before fleeing to avoid arrest. All of these circumstances support a finding of
premeditation. Accordingly, there was sufficient proof that Jackson acted with
premeditation when he fired the shots at Sergeant Chestnut.

        Finally, we must consider whether Logan was criminally responsible for the
offenses committed by Jackson. In other words, we must determine whether ―[a]cting
with intent to promote or assist the commission of the offense, or to benefit in the
proceeds or results of the offense, [Logan] solicit[ed], direct[ed], aid[ed], or attempt[ed]
to aid [Jackson] to commit the offense[.]‖ T.C.A. ' 39-11-402(2). We note that criminal
responsibility is not a distinct crime but ―a theory by which the state may prove the
defendant‘s guilt based on another person‘s conduct.‖ State v. Osborne, 251 S.W.3d 1, 16
(Tenn. Crim. App. 2007) (citing State v. Mickens, 123 S.W.3d 355, 389-90 (Tenn. Crim.
App. 2003)). ―[D]efendants convicted under a theory of criminal responsibility are
considered to be principal offenders, just as if they had committed the crime themselves.‖
State v. Sherman, 266 S.W.3d 395, 408 (Tenn. 2008) (citing Carson, 950 S.W.2d at 954).
Under the theory of criminal responsibility, ―an individual‘s presence and companionship
with the perpetrator of a felony before and after the commission of an offense are
circumstances from which his or her participation in the crime can be inferred.‖ State v.
Watson, 227 S.W.3d 622, 639 (Tenn. Crim. App. 2006) (citing State v. Ball, 973 S.W.2d
                                            -20-
288, 293 (Tenn. Crim. App. 1998)). In this situation, ―[n]o particular act need be shown,
and the defendant need not have taken a physical part in the crime to be held criminally
responsible.‖ Id. (citing Ball, 973 S.W.2d at 293)). Nevertheless, in order to be
convicted under a theory of criminal responsibility, ―the evidence must establish that the
defendant in some way knowingly and voluntarily shared in the criminal intent of the
crime and promoted its commission.‖ Dorantes, 331 S.W.3d at 386 (citing Maxey, 898
S.W.2d at 757; State v. Foster, 755 S.W.2d 846, 848 (Tenn. Crim. App. 1988)).

       The circumstantial evidence presented at trial was substantial, and a reasonable
jury could have found that Logan, acting with the intent to assist in the commission of the
offense or acting with the intent to benefit in the results of the offense, aided Jackson in
committing the offense of attempted first degree premeditated murder. As we previously
noted, physical participation is not required under the theory of criminal responsibility.
Logan helped Jackson escape, stole the revolver that Jackson used to shoot Sergeant
Chestnut, and then drove them away from the scene following the shooting. Logan
benefitted from Jackson shooting Sergeant Chestnut because it enabled them both to
avoid immediate apprehension. The State presented sufficient evidence for a rational
jury to have found that Logan was criminally responsible for Jackson‘s conduct in
shooting Sergeant Chestnut.

       We also conclude that the evidence is sufficient to sustain Logan‘s conviction for
employing a firearm during the flight or escape from the attempt to commit a dangerous
felony. For this count, the State was required to prove beyond a reasonable doubt that
Logan, either as a principal or under the theory of criminal responsibility, ―employ[ed] a
firearm during the . . . flight or escape from the attempt to commit a dangerous felony.‖
T.C.A. § 39-17-1324(b)(4). A dangerous felony is defined as ―[a]ttempt to commit first
degree murder as defined in §§ 39-12-101 and 39-13-202[.]‖ Id. § 39-17-1324(i)(1)(A).
Viewing the evidence in the light most favorable to the State, a rational jury could have
determined that Logan employed his own firearm, the FEG semi-automatic pistol that he
used in Greenwood and that was found on top of the center console of the rental car,
during the flight or escape from the attempted first degree murder offense. Moreover,
incorporating the analysis in the previous paragraph, a rational jury could have found that
Logan was criminally responsible for Jackson‘s employment of the revolver during the
flight or escape from the attempted first degree murder offense. Consequently, the
evidence is sufficient to sustain this conviction as well.

       Alternatively, we conclude that the crimes in Tennessee were a natural and
probable consequence of the crimes committed by Logan in Mississippi. The natural and
probable consequences rule ―extends the scope of criminal liability to the target crime
intended by a defendant as well as to other crimes committed by a confederate that were
                                            -21-
the natural and probable consequences of the commission of the original crime.‖
Howard, 30 S.W.3d at 276 (citing Carson, 950 S.W.2d at 954-55). Although the natural
and probable consequences rule is not explicitly included in the code, it nevertheless
―survived the common law into the criminal responsibility statutes[.]‖ Id. (citing Carson,
950 S.W.2d at 954-55). This rule ―underlies the doctrine of criminal responsibility and is
based on the recognition that aiders and abettors should be responsible for the criminal
harms they have naturally, probably and foreseeably put into motion.‖ Id. (citing Carson,
950 S.W.2d at 954-55; Key v. State, 563 S.W.2d 184, 186 (Tenn. 1978); State v. Grooms,
653 S.W.2d 271, 275 (Tenn. Crim. App. 1983)). The Tennessee Supreme Court
established a three-part test that must be satisfied before imposing liability under the
natural and probable consequences rule:

      [T]o impose criminal liability based on the natural and probable
      consequences rule, the State must prove beyond a reasonable doubt and the
      jury must find the following: (1) the elements of the crime or crimes that
      accompanied the target crime; (2) that the defendant was criminally
      responsible pursuant to Tennessee Code Annotated section 39-11-402; and
      (3) that the other crimes that were committed were natural and probable
      consequences of the target crime.

Id. The natural and probable consequences rule ―reinforces the principle that the jury, not
the court, is vested with the power to weigh the sufficiency of evidence and determine
whether collateral crimes, committed by relevant parties in both physical and spatial
proximity of the target crime, are the natural and probable consequences of the intended
criminal behavior.‖ State v. Richmond, 90 S.W.3d 648, 656-57 (Tenn. 2002). ―[T]he
natural and probable consequence rule ‗presupposes an outcome within a reasonably
predictable range.‘‖ Id. at 276 (quoting Carson, 950 S.W.2d at 955).

       Here, the trial court properly instructed the jury on the natural and probable
consequences rule. See T.P.I.—Crim. 3.01 Criminal responsibility for conduct of another
(2015). Relying on our prior analysis, we conclude that the State established the
aforementioned factors beyond a reasonable doubt. We also conclude that a reasonable
jury could have found that the attempted first degree murder and employment of a
firearm during flight or escape offenses were the natural and probable consequences of
the crimes committed by Logan in Mississippi. Therefore, the evidence is sufficient to
sustain Logan‘s convictions on this basis as well.

       III. Excessive Sentence. Finally, Logan contends that he received an excessive
sentence. He claims the trial court erred by ―enhancing his sentence within the range‖
and by ―making the sentences consecutive to one another,‖ though he concedes that the
                                           -22-
sentence for the firearm offense is statutorily required to be served consecutively to the
underlying offense. We conclude that while the trial court properly sentenced Logan for
his conviction for attempted first degree premeditated murder, it made a few errors in the
judgment form regarding his conviction for employment of a firearm during flight or
escape.

        The 2005 amendments to the sentencing act ―served to increase the discretionary
authority of trial courts in sentencing.‖ State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012).
In light of this broader discretion, ―sentences should be upheld so long as the statutory
purposes and principles, along with any applicable enhancement and mitigating factors,
have been properly addressed.‖ Id. at 706. Pursuant to Bise, this court reviews a trial
court‘s sentencing determinations under ―an abuse of discretion standard of review,
granting a presumption of reasonableness to within-range sentencing decisions that
reflect a proper application of the purposes and principles of our Sentencing Act.‖ Id. at
707.

       Pursuant to the 2005 amendments to the sentencing act, a trial court must consider
the following when determining a defendant‘s specific sentence and the appropriate
combination of sentencing alternatives:

      (1)    The evidence, if any, received at the trial and the sentencing hearing;
      (2)    The presentence report;
      (3)    The principles of sentencing and arguments as to sentencing
             alternatives;
      (4)    The nature and characteristics of the criminal conduct involved;
      (5)    Evidence and information offered by the parties on the mitigating
             and enhancement factors set out in §§ 40-35-113 and 40-35-114;
      (6)    Any statistical information provided by the administrative office of
             the courts as to sentencing practices for similar offenses in
             Tennessee; and
      (7)    Any statement the defendant wishes to make in the defendant‘s own
             behalf about sentencing.

T.C.A. § 40-35-210(b). The defendant has the burden of showing the impropriety of the
sentence on appeal. Id. § 40-35-401(d), Sentencing Comm‘n Comments. In determining
the proper sentence, the trial court must consider the defendant‘s potential for
rehabilitation or treatment. Id. §§ 40-35-102(3)(C), -103(5). In addition, the court must
impose a sentence ―no greater than that deserved for the offense committed‖ and ―the
least severe measure necessary to achieve the purposes for which the sentence is
imposed.‖ Id. §§ 40-35-103(2), (4).

                                           -23-
       At the sentencing hearing, the State entered Logan‘s presentence report and
Sergeant Chestnut‘s victim impact statement into evidence. Although no testimony was
presented, the court heard arguments from counsel regarding Logan‘s sentence. The
court properly determined that Logan was a Range I, standard offender, which meant that
he faced a sentence of fifteen to twenty-five years for his conviction for attempted first
degree murder, a Class A felony. Id. §§ 39-12-107(a); 39-13-202(a)(1); 40-35-105; 40-
35-112(a)(1). However, the record shows the trial court was under the mistaken
impression that Logan faced a sentence of three to six years for his conviction for the
firearm offense because it was classified as a Class C felony.

       The trial court applied enhancement factor (1), that Logan had a previous history
of criminal convictions or criminal behavior in addition to those necessary to establish
the appropriate range. Id. ' 40-35-114(1). The court applied this factor to both
convictions based on Logan‘s prior convictions for robbery, assault, evading arrest,
unauthorized use of an automobile, and violation of the driver‘s license law.

       The court also applied enhancement factor (2), that Logan was a leader in the
commission of an offense involving two (2) or more criminal actors. Id. ' 40-35-114(2).
The trial court applied this factor to both convictions because Logan was ―the person who
took the car to Mississippi, who set up all of this, and was at the doctor‘s office and then
came in the place with the firearm and instigated all of this.‖ When defense counsel
argued that the offenses in this case concerned the shooting of Sergeant Chestnut in
Nashville, the court responded, ―Well, I understand that but it had to start somewhere.‖

        Finally, the court applied enhancement factor (6), that the personal injuries
inflicted upon the victim were particularly great, to both convictions. Id. ' 40-35-114(6).
At trial, Sergeant Chestnut testified that he had been shot four times and that his
permanent injuries made him unable to remain employed as a full-time police officer.

        After applying these enhancement factors, the trial court sentenced Logan as a
Range I, standard offender to twenty-five years for the attempted first degree
premeditated murder conviction and to six years for the employment of a firearm during
the flight or escape from the attempt to commit a dangerous felony conviction. The court
noted that these sentences were statutorily required to be served consecutively, for an
effective sentence of thirty-one years. See id. § 39-17-1324(e)(1).

       On appeal, Logan does not challenge the trial court‘s application of enhancement
factors (1) and (6) but asserts that enhancement factor (2) was improperly applied. He
claims the court erroneously considered Logan‘s role in the events in Mississippi before
                                            -24-
determining that he was a leader in the commission of the offenses in Tennessee.
Enhancement factor (2) ―does not require that the defendant be the sole leader but rather
that he be ‗a leader,‘ and as a result both of two criminal actors may qualify for
enhancement under this factor.‖ State v. Freeman, 943 S.W.2d 25, 30 (Tenn. Crim. App.
1996) (citing State v. Hicks, 868 S.W.2d 729, 731 (Tenn. Crim. App. 1993)). This means
that ―it is possible for multiple people to lead during part or all of the offense.‖ State v.
Willie Duncan, No. W2013-02554-CCA-R3-CD, 2014 WL 4243746, at *16 (Tenn. Crim.
App. Aug. 27, 2014), perm. app. granted (Tenn. Feb. 13, 2015). The facts show that
Logan led the preparation for these offenses and Jackson led the perpetration of these
offenses by firing the shots at Sergeant Chestnut; nevertheless, both were leaders of the
charged offenses in Tennessee. See Hicks, 868 S.W.2d at 731. Although Jackson fired
the shots at the officer, Logan took a leadership role in the charged offenses by helping
Jackson escape from custody and by providing him with the stolen revolver used to shoot
Sergeant Chestnut. Consequently, we conclude that the trial court properly applied
enhancement factor (2).

       Logan also argues that the trial court did not sufficiently consider the sentencing
considerations in Tennessee Code Annotated section 40-35-102 and -103 prior to
sentencing him. He claims that the court did not sentence him to ―the least severe
measure necessary to achieve the purposes for which the sentence is imposed‖ and did
not consider his potential for rehabilitation prior to sentencing him to the maximum
sentence in the range. Regarding the attempted first degree murder conviction, the record
shows the trial court sentenced Logan to the highest sentence in the applicable range after
considering the severity of the offenses committed against Sergeant Chestnut and after
properly applying three enhancement factors. We conclude that the trial court did not
abuse its discretion in imposing a sentence of twenty-five years for this conviction.
However, as we will explain, we detect a few errors in the judgment form for Logan‘s
employment of a firearm during escape or flight conviction, which necessitates entry of a
corrected judgment.

        The record shows that the trial court was under the mistaken impression that
Logan, as a Range I, standard offender, faced a sentence of three to six years for the
employment of a firearm during flight or escape conviction because this offense is
classified as a Class C felony. See T.C.A. § 40-35-112(a)(3) (a Range I sentence for a
Class C felony is three to six years). However, Code section 39-17-1324 requires ―a
mandatory minimum six-year sentence‖ for this offense, unless ―the defendant, at the
time of the offense, had a prior felony conviction[,]‖ in which case, ―a mandatory
minimum ten-year sentence‖ is required. Id. § 39-17-1324(h)(1), (2). The presentence
report shows that Logan had a prior felony conviction for robbery at the time of the
offenses in this case; however, the trial transcript, jury charge, and verdict form do not
                                            -25-
indicate that the State sought to have Logan‘s sentence enhanced pursuant to Code
section 39-17-1324(h)(2). See id. § 39-17-1324(f) (―In a trial for a violation of
subsection (a) or (b), where the state is also seeking to have the person sentenced under
subdivision (g)(2) or (h)(2), the trier of fact shall first determine whether the person
possessed or employed a firearm‖ and ―[i]f the trier of fact finds in the affirmative, proof
of a qualifying prior felony conviction pursuant to this section shall then be presented to
the trier of fact.‖). Therefore, although the trial court was mistaken as to the sentencing
range of three to six years for this conviction, its imposition of a six-year sentence with a
release eligibility of one hundred percent was proper. See id. § 40-35-501(j) (stating that
―[t]here shall be no release eligibility for a person committing a violation of § 39-17-
1324(a) or (b) on or after January 1, 2008, until the person has served one hundred
percent (100%) of the minimum mandatory sentence established in § 39-17-1324(a) or
(b)‖). On the judgment form, the court imposed a sentence length of six years and
properly checked the box under ―Mandatory Minimum Sentence Length‖ for ―39-17-
1324 Possession/Employment of Firearm.‖ Under the offender status section, the trial
court checked the box for ―Standard,‖ and under the release eligibility section, it checked
the box for ―Violent 100%.‖ Although the release eligibility section of the particular
uniform judgment form used in this case provided several options by which a trial court
could specify a release eligibility of ―100%‖ for certain types of offenses, a violation of
Code section 39-17-1324 was not given as an option. Because the offense of
employment of a firearm during the flight or escape from the attempt to commit a
dangerous felony is not one of the violent offenses specified in Code section 40-35-
501(i)(2), we remand this case for entry of a corrected judgment. Upon remand, the trial
court has the option of either redacting the word ―Violent‖ and leaving the 100% release
eligibility designation or using the ―Special Conditions‖ section of the judgment form to
specify that Logan received a sentence of six years at one hundred percent release
eligibility for his conviction under Code section 39-17-1324(b)(4). See State v. Marquize
Berry, No. W2014-00785-CCA-R3-CD, 2015 WL 1278415, at *4-6 (Tenn. Crim. App.
Mar. 18, 2015) (Witt, J., majority opinion) (Page, J., dissenting); State v. Derek Horne,
No. W2014-00333-CCA-R3-CD, 2015 WL 154539, at *4 (Tenn. Crim. App. Jan. 13,
2015).

        We note another error in this judgment form. Logan was charged with attempted
first degree premeditated murder in count 1 and employment of a firearm during the
flight or escape from the attempt to commit a dangerous felony in count 3. Although
Logan was not charged in count 2 of the indictment, Jackson was charged in count 2 with
employing a firearm during the attempt to commit a dangerous felony. The preliminary
jury instructions correctly state that Logan was charged with ―one count of Employing a
Firearm During Flight or Escape from the commission of or attempt to commit a
dangerous offense‖ and the verdict form shows that the jury found Logan guilty of
                                            -26-
―Employing a Firearm During Escape.‖ However, the judgment form erroneously shows
that in count ―2‖ Logan was found guilty of ―employing firearm during dangerous
felony,‖ which is a different offense than the one for which Logan was charged in count 3
of the indictment. Compare T.C.A. §§ 39-17-1324(b)(1), (2), with T.C.A. §§ 39-17-
1324(b)(3), (4). Therefore, we also remand for entry of a corrected judgment showing
that Logan was found guilty in count 3 of employment of a firearm during the flight or
escape from the attempt to commit a dangerous felony.

                                    CONCLUSION

       Based on the aforementioned authorities and reasoning, we affirm Logan‘s
convictions but remand the case to the trial court for entry of a corrected judgment
showing a conviction for employment of a firearm during the flight or escape from the
attempt to commit a dangerous felony in count 3 and either redacting the word ―Violent‖
and leaving the 100% release eligibility designation or using the ―Special Conditions‖
section of the judgment form to specify that Logan received a sentence of six years at one
hundred percent release eligibility for his conviction under Code section 39-17-
1324(b)(4). The judgments of the trial court are affirmed in all other respects.

                                                  _________________________________
                                                  CAMILLE R. McMULLEN, JUDGE




                                           -27-